


Exhibit 10.3
* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.
ADDITIONAL PRODUCT AMENDMENT TO
WALMART MONEYCARD PROGRAM AGREEMENT
This Amendment (“Amendment”) to that certain Walmart MoneyCard Program
Agreement, dated as of May 27, 2010 (as amended, the “Agreement”), is made as of
this day of May, 2013 (“Amendment Effective Date”), by and among (1) Wal-Mart
Stores, Inc., Wal-Mart Stores Texas L.P., Wal-Mart Louisiana, LLC, Wal-Mart
Stores Arkansas, LLC, and Wal-Mart Stores East, L.P., (each of the foregoing,
individually and collectively, “Retailer”), (2) GE Capital Retail Bank (f/k/a/
GE Money Bank) (“Bank”), and (3) Green Dot Corporation (“Green Dot”).
WHEREAS, Retailer, Bank and Green Dot wish to amend the Agreement as set forth
herein.
NOW THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Retailer, Bank and Green Dot hereby agree to amend the Agreement
as follows:
1.    Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Agreement.
2.    Additional Cards. A new Article XVIII is hereby added to the Agreement,
the contents of which are set forth in Exhibit A hereto and incorporated herein
by reference.
3.    Continuation; Inconsistency; Counterparts. Except as expressly amended or
supplemented hereby, the terms and conditions of the Agreement shall remain in
full force and effect. In the event of any inconsistency between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.
This Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together constitute
one and the same agreement. The Parties may execute and deliver this Amendment
electronically, including by facsimile.
[remainder of page intentionally blank]

*Confidential Treatment Requested

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Retailer, Bank and Green Dot have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the date first above written
 
WAL-MART STORES, INC
 
 
WAL-MART STORES ARKANSAS, LLC
 
 
 
 
 
By:
/s/ Daniel Eckert
 
By:
/s/ Daniel Eckert
Name:
Daniel Eckert
 
Name:
Daniel Eckert
Title:
SVP - Walmart Services
 
Title:
SVP - Walmart Services
 
 
 
 
 
 
WAL-MART STORES, INC
 
 
WAL-MART STORES ARKANSAS, LLC
 
 
 
 
 
By:
/s/ Daniel Eckert
 
By:
/s/ Daniel Eckert
Name:
Daniel Eckert
 
Name:
Daniel Eckert
Title:
SVP - Walmart Services
 
Title:
SVP - Walmart Services
 
 
 
 
 
 
WAL-MART LOUISIANA, LLC
 
 
 
 
 
 
 
 
By:
/s/ Daniel Eckert
 
 
 
Name:
Daniel Eckert
 
 
 
Title:
SVP - Walmart Services
 
 
 
 
 
 
 
 
 
GE CAPITAL RETAIL BANK
 
 
GREEN DOT CORPORATION
 
 
 
 
 
By:
/s/ Margaret M. Keane
 
By:
/s/ Steve Sreit
Name:
Margaret M. Keane
 
Name:
Steve Streit
Title:
CEO, GECRB
 
Title:
CEO
 
 
 
 
 


*Confidential Treatment Requested

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Green Dot Bank has caused this Amendment to be executed by
its officer or agent thereunto duly authorized as of the date first above
written, solely for the limited purpose of: (a) agreeing to become a party to
the Appointment Agreement, as defined by and pursuant to Section 18.8 of the
Amendment; and (b) acknowledging and agreeing to the provisions of Section 18.10
of the Amendment.
 
GREEN DOT BANK
 
 
By:
/s/ Lewis Goodwin
Name:
Lewis Goodwin
Title:
President and CEO



[remainder of page intentionally blank]

*Confidential Treatment Requested

--------------------------------------------------------------------------------




Exhibit A
Article XVIII
Sale of Additional Cards
18.1    General. Retailer and Green Dot hereby establish a program under which
Retailer shall market and distribute the Additional Cards (as described in
Section 18.3). Except as expressly set forth in this Article XVIII, (a) Retailer
shall have the same rights and obligations with respect to the Additional Cards
as Retailer has under this Agreement with respect to the Walmart MoneyCards, and
(b) Green Dot shall have the same rights and obligations with respect to the
Additional Cards as Bank has under this Agreement with respect to the Walmart
MoneyCards. For avoidance of doubt, notwithstanding anything in this Agreement,
solely Retailer and Green Dot shall have rights and obligations with respect to
the Additional Cards, and Bank shall have no obligations or rights whatsoever
with respect to the Additional Cards except as expressly set forth in this
Article XVIII.
18.2    Consent by Bank. Bank hereby consents to Retailer selling the Additional
Cards on the terms and conditions set forth in this Article XVIII; provided,
however, that Bank may terminate such consent upon written notice to Retailer
and Green Dot if Green Dot Bank (“GDB”) has not acquired from Bank its portfolio
of Walmart MoneyCards and any previously issued Specialty Cards, and GDB has not
acquired and assumed Bank's rights and obligations under this Agreement on or
before December 31, 2013. If Bank terminates its consent under this Section
18.2, Retailer and Green Dot will cease the sale of Additional Cards, except
that any Additional Cards already in stock at a Participating Store when Bank
terminates its consent may be sold by Retailer for a period of not more than six
(6) months after such termination of consent.
18.3    Additional Cards. The Additional Cards shall be issued by GDB. The
initial set of Additional Cards to be distributed by Retailer is set forth in
Schedule 18.3 hereto. Also set forth in Schedule 18.3 is the initial purchase
fee charged by GDB to consumers of Additional Cards, which fee shall be subject
to all of the rights and obligations of the parties with respect to purchase
fees as set forth in this Agreement. Green Dot and Retailer may agree to include
further Additional Cards issued by GDB in such Schedule with the prior written
consent of Bank, which shall not be unreasonably withheld; provided, however,
that (a) Bank shall receive at least sixty (60) days' prior written notice of
any further Additional Card proposed to be included on such Schedule, and (b) no
further Additional Card shall be included in such Schedule after December 31,
2013, if GDB has not acquired from Bank its portfolio of Walmart MoneyCards and
Bank's rights and obligations under this Agreement on or before that date.

*Confidential Treatment Requested

--------------------------------------------------------------------------------




18.4     Compensation. Notwithstanding Section 18.1 or any other provision of
this Agreement to the contrary, Retailer's compensation with respect to all
Additional Cards shall, unless otherwise mutually agreed by Green Dot and
Retailer, be as set forth in this Agreement with respect to the Walmart
MoneyCards. Bank's sole compensation with respect to Additional Cards shall be
as set forth in Section 18.6 below.
18.5     Service Levels. Notwithstanding Section 18.1 or any other provision of
this Agreement to the contrary, Service Level #8 set forth in Schedule 9.3(a) to
this Agreement shall not apply to the Additional Cards described in Schedule
18.3 as the “Walmart MoneyCard Custom Card”, and instead the new Service Level
#8B set forth in Schedule 18.5 hereto shall apply to such Additional Cards.
18.6     Intermediary Services. Bank hereby agrees to provide Intermediary
Services with respect to all Additional Cards, subject to the provisions of
Section 4.10 of this Agreement. Green Dot will compensate Bank for such
Intermediary Services at a rate equal to [*] of the initial purchase fee
collected from the purchaser of an Additional Card, payable monthly in arrears
within 30 days of the end of the month in which the Additional Card was sold.
18.7     Indemnification. Green Dot agrees to protect, indemnify, and hold
harmless Bank, its Affiliates, and their respective shareholders, officers,
employees, directors and agents from and against any and all Indemnified Losses
incurred by GE arising out of, connected with or resulting from, a complaint,
claim or action related to any act or omission by Bank with regard to the
Intermediary Services, but solely with respect to the Additional Cards;
provided, however, that in no event shall Green Dot be obligated to indemnify
Bank under this provision against any Indemnified Losses which result from the
intentional misconduct, violation of law, or negligence of Bank. The provisions
of Section 4.8(c) of this Agreement shall apply to Green Dot's indemnity of Bank
under this Section 18.7 in the same manner as such provisions apply to Green
Dot's indemnity of Retailer under Section 4.8(a) of this Agreement.
18.8     Limited Appointment. For purposes of Section 3 of that certain Amended
and Restated Agency Appointment Agreement between Green Dot and Retailer, dated
as of May 27, 2010 (the “Appointment Agreement”), the term “Green Dot” as used
therein shall hereafter be deemed to mean both Green Dot and GDB. GDB hereby
becomes a party to the Appointment Agreement with respect to Retailer's
distribution of such Additional Cards. The terms set forth in Schedule 18.8
hereto will apply with respect to Participating Stores in the State of New York.
18.9     Amendment of Article. Notwithstanding Section 18.1 or any other
provision of this Agreement to the contrary, the provisions of this Article
XVIII may not be modified or amended without the prior written agreement of
Bank, Retailer and Green Dot.

*Confidential Treatment Requested

--------------------------------------------------------------------------------




18.10     Green Dot Bank. Green Dot may perform any of its obligations under
this Article XVIII through GDB, or designate GDB as the recipient of performance
of any obligations of Retailer or Bank under this Article XVIII; provided,
however, that (a) Green Dot shall remain responsible to Retailer and Bank for
performance of all of its obligations under this Article XVIII and (b) GDB shall
not be a third party beneficiary of this Agreement or have any rights to enforce
this Agreement against Retailer or Bank, but shall be jointly and severally
responsible with Green Dot for the performance of any obligations of Green Dot
under this Article XVIII.
[remainder of page intentionally blank]

*Confidential Treatment Requested

--------------------------------------------------------------------------------




SCHEDULE 18.3 - ADDITIONAL CARDS - ECONOMIC TERMS
Card Name
Walmart
Branding
Bank's Purchase
Fee
Period 1 Status
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
 
 
 
 
[*]
[*]
[*]
 
[*]
[*]
[*]
 




*Confidential Treatment Requested

--------------------------------------------------------------------------------




SCHEDULE 18.5 - SERVICE LEVEL 8B
Service Level
Definition
Defect Definition
Calculation
Target %
Default %
New Cardholder Card Production Timeliness
Timeliness of Permanent Walmart MoneyCard Custom Cards being embossed and put
into the mail system
Any Permanent Walmart MoneyCard Custom Card package that is not put into the
mail system within [*] Business Days of Cardholder being approved and submitting
acceptable image
Statistically valid sample of the number of Permanent Walmart MoneyCard Custom
Card packages put into the mail system within [*] Business Days of the
Cardholder being approved and submitting acceptable image divided by the number
of mailings sampled
[*]% within [*] Business Days
[*]% within [*] Business Days




*Confidential Treatment Requested

--------------------------------------------------------------------------------




SCHEDULE 18.8 - ADDITIONAL NEW YORK TERMS
The purpose of this Schedule 18.8 is to clarify Retailer's role as seller of the
Additional Cards issued by Green Dot Bank. To the extent that any part of this
Schedule 18.8 conflicts with Article XVIII of this Agreement, this Schedule 18.8
shall control (solely with respect to Participating Stores in the State of New
York).
1.
Retailer is hereby appointed as Green Dot Bank's sales agent solely for the
limited purpose of selling the Additional Cards in the State of New York and
delivering to Green Dot Bank any fees and payments paid by purchasers of the
Additional Cards, in accordance with the terms of Article XVIII of the
Agreement. Retailer hereby acknowledges that Green Dot Bank is the issuer of the
Additional Cards and has the primary relationship with purchasers of the
Additional Cards, and that Green Dot Bank is responsible for all amounts
collected by Retailers from consumers who purchase the Additional Cards.

2.
All funds (less any fees belonging to Retailer) received by Retailer from the
sales of Additional Cards shall be funds owned by and belonging to Green Dot
Bank, and held for the benefit of consumers who have purchased the Additional
Cards.

3.
Retailer shall make and keep such accounts, papers, books, and other records,
and preserve such materials for such period of time as may be required by
Article XVIII of the Agreement. Retailer shall comply with any other
requirements or instructions provided to Retailer in writing by y Green Dot Bank
relating to the Additional Cards or arising out of Article XVIII of the
Agreement consistent with Retailer's rights under Article XVIII of the
Agreement.

4.
Retailer shall comply with all applicable provisions of the laws of the State of
New York and regulations and orders issued by the New York State Department of
Financial Services relating to the sale of Additional Cards, and consents to
inspections by New York State authorities with respect to Retailer's activities
under the Agreement.


*Confidential Treatment Requested